16-3937
United States v. Bodouva

                         UNITED STATES COURT OF APPEALS 

                                FOR THE SECOND CIRCUIT                      

                                    _______________                   

                                   August Term, 2016 

             (Argued: February 28, 2017               Decided: March 22, 2017) 

                                   Docket No. 16‐3937 

                                    _______________                         
 
                               UNITED STATES OF AMERICA, 
                                             
                                        Appellee, 
                                             
                                         —v.— 
                                             
                                 CHRISTINE BODOUVA, 
                                             
                                  Defendant‐Appellant. 
                                   _______________ 

B e f o r e:  

                 KATZMANN, Chief Judge, POOLER and LYNCH, Circuit Judges. 

                                     _______________  

       Defendant‐appellant Christine Bodouva appeals from the November 14, 
2016 judgment of conviction entered against her on one count of embezzling 
funds from an employee benefit plan, namely her company’s 401(k) plan (the 
“401(k) plan”), in violation of 18 U.S.C. § 664. The judgment included an order to 
forfeit $127,854.22, pursuant to 18 U.S.C. § 981(a)(1)(C). We affirm Bodouva’s 
conviction in a Summary Order issued contemporaneously with this Opinion. In 
this Opinion, we separately address Bodouva’s argument that the district court 
(Caproni, J.) erroneously concluded that it had no discretion to reduce the 
forfeiture amount by the amount of restitutive payments Bodouva had made at 
the time of her sentencing. We hold that, in the absence of specific statutory 
authorization, a district court lacks the discretion to reduce the amount of a 
mandatory criminal forfeiture order by the amount of restitution payments. 
Because no statutory provision authorized such an offset in the present case, the 
district court did not err in concluding that it lacked the discretion to reduce the 
amount of Bodouva’s forfeiture order. 
 
       Accordingly, we AFFIRM the judgment of the district court.  
 
                                  _______________                        
 
  DINA MCLEOD (Michael Ferrara, on the brief), Assistant United States Attorneys, 
  for Joon H. Kim, Acting United States Attorney for the Southern District of New 
                                York, New York, NY. 
                                           
   MICHAEL GREGORY PATTILLO, JR. (Steven F. Molo, Jessica Ortiz, and Justin Ellis, 
       on the brief), MoloLamken LLP, New York, NY and Washington, DC, for 
                                Defendant‐Appellant. 
                                  _______________               

PER CURIAM: 

      Following a jury trial, defendant‐appellant Christine Bodouva was 

convicted of one count of embezzling funds from her company’s 401(k) plan in 

violation of 18 U.S.C. § 664. She appeals from her conviction and the $127,854.22 

forfeiture order entered against her. We affirm Bodouva’s conviction in the 

Summary Order issued contemporaneously with this Opinion. We write here 

solely to address Bodouva’s challenge to the amount of her forfeiture order. 

                                          2 
Bodouva argues that the district court (Caproni, J.) erred in concluding that it 

had no discretion to reduce the amount of Bodouva’s forfeiture order by the 

amount of restitution Bodouva had already paid to her victims. We conclude that 

the district court was correct: it could not reduce the amount of the forfeiture 

order by the amount of any restitutive payments in the absence of specific 

statutory authorization to do so. Accordingly, we affirm the forfeiture aspect of 

the judgment entered against Bodouva. 

                                   BACKGROUND 

      In 2012 and 2013, Bodouva served as Chief Operating Officer and Senior 

Vice President of architecture firm William N. Bodouva & Associates (“WNBA”). 

During this period, Bodouva embezzled funds from WNBA’s 401(k) plan by 

withholding payments to the plan from employee salaries but not remitting the 

withheld monies to the plan. On March 16, 2016, Bodouva was indicted on one 

count of embezzling funds from an employee benefit plan subject to the 

Employee Retirement Income Security Act (“ERISA”), in violation of 18 U.S.C. 

§§ 2 and 664. The indictment against Bodouva contained a forfeiture allegation 

directing that Bodouva “shall forfeit to the United States, pursuant to Title 18, 

United States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 



                                          3 
2461(c), any property, real and personal, that constitutes or is derived from 

proceeds traceable to the commission of the offense alleged in Count One of this 

Indictment.” 28 U.S.C. § 2461(c) provides that “[i]f a person is charged [and 

convicted] in a criminal case with a violation of an Act of Congress for which the 

civil or criminal forfeiture of property is authorized [and] the Government . . . 

include[s] notice of the forfeiture in the indictment. . ., the court shall order the 

forfeiture of the property.” 18 U.S.C. § 981, the forfeiture statute noticed in the 

indictment in the present case, authorizes the forfeiture to the United States of 

“[a]ny property, real or personal, which constitutes or is derived from proceeds 

traceable to a violation of [18 U.S.C. § 664].” 18 U.S.C. § 981(a)(1)(C); see 18 U.S.C. 

§§ 1956(c)(7)(A), 1961(1). 

      On April 8, 2016, after her indictment but before her trial, Bodouva paid 

$126,979.63 to WNBA’s 401(k) plan. After her trial, in her sentencing submission 

and at her sentencing hearing, Bodouva urged the district court to reduce the 

amount of forfeiture imposed on Bodouva by the amount she paid to the 401(k) 

plan. In response, the government acknowledged that this Court had not 

addressed the specific question of whether criminal forfeiture amounts can be 

“offset” by restitutive payments but argued that the district court should not 



                                           4 
apply any offset in Bodouva’s case. The district court concluded that it had no 

discretion to apply any such offset and entered the forfeiture order against 

Bodouva in the full amount sought by the government. 

                                     DISCUSSION 

      “We review a district judge’s legal conclusions regarding forfeiture de 

novo.” United States v. Daugerdas, 837 F.3d 212, 231 (2d Cir. 2016). Forfeiture and 

restitution were mandatory in the present case, and these two remedies may be 

imposed concurrently. 18 U.S.C. §§ 981(a)(1)(C), 3663A(a)(1), (c)(1)(A)(ii); 28 

U.S.C. § 2461(c); United States v. Torres, 703 F.3d 194, 196, 203–04 (2d Cir. 2012). 

The sole point of contention is whether the district court could have reduced the 

amount of forfeiture imposed on Bodouva in light of her restitution payment. 

                                           I. 

      “Restitution and forfeiture are authorized by different statutes and serve 

different purposes—one of remediating a loss, the other of disgorging a gain.” 

Torres, 703 F.3d at196. This twofold observation forecloses Bodouva’s argument 

that the district court had discretion to apply an offset in her case. First, 

restitution and forfeiture are creations of distinct statutes, and Bodouva cannot 

point to any statutory language linking them together. Accordingly, “nothing in 



                                           5 
the statutory scheme permitted the district court to reduce the mandated 

criminal forfeiture order because the defendant also had to satisfy her obligation 

to pay restitution” or had already substantially done so. United States v. McGinty, 

610 F.3d 1242, 1248 (10th Cir. 2010). Moreover, in 18 U.S.C. § 981, Congress 

provided for reductions in forfeiture amounts resembling the offset requested 

here, but only in certain circumstances. See 18 U.S.C. § 981(a)(2)(B)‐(C). 

Congress’s authorization of reductions in specific circumstances makes its silence 

with respect to Bodouva’s requested offset more compelling. Because the 

statutory schemes authorizing restitution and forfeiture are separate, district 

courts are bound not to reduce the amount of a mandatory criminal forfeiture 

order by the amount of past or future restitution payments, in the absence of 

specific statutory authorization to do so. 

      Second, the distinct purposes of forfeiture and restitution undercut any 

argument that, in the absence of an offset, the imposition of forfeiture and 

restitution amount to an unfair double disgorgement. “Criminal forfeiture is a 

form of punishment. As such, it is distinct from restitution or other remedial 

actions, which are intended to return the victim and the perpetrator to the status 

quo that existed before the violation took place.” United States v. Peters, 732 F.3d 



                                          6 
93, 101 (2d Cir. 2013). Bodouva’s restitution to her victims serves a different 

purpose (remediating a loss) than her forfeiture obligation (disgorging a gain; 

punishment), see Torres, 703 F.3d at 196, and thus had no bearing on her 

punishment for her crime.1 

      Our sister circuits have reached the same conclusion on similar grounds. 

See United States v. Newman, 659 F.3d 1235, 1241 (9th Cir. 2011) (“In the absence of 

a statute authorizing a reduction in forfeiture, the district court may not reduce 

forfeiture because of an order of restitution to a victim or because the victim 

already has been made whole.”); McGinty, 610 F.3d at 1248; United States v. 

Browne, 505 F.3d 1229, 1281 (11th Cir. 2007) (“While the focus of restitution is on 

the victim, forfeiture focuses on the defendant. In addition to forcing the 

disgorgement of dishonest profits, therefore, forfeiture is also a punitive action 

1 Bodouva relies on dicta to argue that the district court did have discretion to 
apply an offset in the present case. Neither of the cases she cites binds us or 
presents arguments helpful to Bodouva’s cause. Although we did contemplate 
the possibility of a similar offset in United States v. Kalish, 626 F.3d 165 (2d Cir. 
2010), we expressly stated that “we need not decide whether such an argument 
[concerning the possibility of an offset] would prevail.” Id. at 169‐70. In United 
States v. Bengis, 631 F.3d 33 (2d Cir. 2011), we remanded to the district court for 
entry of an order of restitution and “[left] to the district court’s determination in 
the first instance all relevant issues relating to the amount of restitution, whether 
any off‐set should apply, and if so, whether there should be one based on the 
[defendant’s] forfeiture. . . . We express[ed] no view as to how such issues should 
be resolved.” Id. at 41.

                                          7 
against the defendant.”). We join them in holding that mandatory criminal 

forfeiture amounts may not be reduced by the amount of restitution in the 

absence of specific statutory authorization for such an offset. 

                                          II. 

      The district court lacked any specific statutory authorization to apply an 

offset in the present case. Bodouva claims that the district court could have 

reduced the amount of the forfeiture order against her pursuant to 18 U.S.C. 

§ 981(a)(2)(B). The statutory provision noticed in the indictment against Bodouva 

requires her to forfeit “[a]ny property . . . which constitutes or is derived from 

proceeds traceable to” her crime. 18 U.S.C. § 981(a)(1)(C). (emphasis added). 18 

U.S.C. § 981(a)(2) defines “proceeds” differently depending on the conduct 

involved in a defendant’s crime. “In cases involving lawful goods or lawful 

services that are sold or provided in an illegal manner, the term ‘proceeds’ means 

the amount of money acquired through the illegal transactions resulting in the 

forfeiture, less the direct costs incurred in providing the goods or services.” 18 

U.S.C. § 981(a)(2)(B). We have held that § 981(a)(2)(B) applies in, for example, 

insider trading cases because “[a] security is a ‘lawful good[]’ for the purposes of 

§ 981(a)(2)(B), . . . which, if [purchased or sold] based upon improperly obtained 



                                          8 
material nonpublic inside information, is ‘sold . . . in an illegal manner.’” United 

States v. Contorinis, 692 F.3d 136, 145 n.3 (2d Cir. 2012) (quoting 18 U.S.C. § 

981(a)(2)(B)). By contrast, 

      [i]n  cases  involving  illegal  goods,  illegal  services,  [and]  unlawful 
      activities,  .  .  .  the  term  ‘proceeds’  means  property  of  any  kind 
      obtained directly or indirectly, as the result of the commission of the 
      offense giving rise to forfeiture, and any property traceable thereto, 
      and is not limited to the net gain or profit realized from the offense. 

18 U.S.C. § 981(a)(2)(A). We have held that “unlawful activities” include 

“inherently unlawful activit[ies], like say the sale of foodstamps, or a robbery.” 

Contorinis, 692 F.3d at 145 n.3; see, e.g., United States v. Uddin, 551 F.3d 176 (2d Cir. 

2009) (applying § 981(a)(2)(A)’s definition in a case involving the sale of 

foodstamps). 

      Embezzlement, as in Bodouva’s case, “cannot be done lawfully, and 

therefore is properly considered an ‘unlawful activity’ under § 981(a)(2)(A).” 

Contorinis, 692 F.3d at 145 n.3. Bodouva argues that § 981(a)(2)(B) applies because 

WNBA’s 401(k) plan provided lawful investment services to WNBA employees 

and Bodouva merely provided these services in an illegal manner. According to 

Bodouva, her restitution payment to the 401(k) plan should therefore be treated 

as a “direct cost[]” and subtracted from the forfeiture amount. 18 U.S.C. 

§ 981(a)(2)(B). Bodouva’s argument misidentifies her criminal conduct. Her crime 

                                            9 
was not the unlawful provision of services to WNBA’s employees. Her crime was 

embezzlement. As Bodouva’s counsel conceded at oral argument, there is simply 

no way to lawfully embezzle funds. Accordingly, the definition of proceeds 

provided in § 981(a)(2)(A) applies here, and there is no statutory authorization 

for an offset. 

                                  CONCLUSION 

       For the foregoing reasons, we AFFIRM the judgment of the district court.  




                                        10